Citation Nr: 9933892	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1958 
to December 1978, when he retired with more than 20 years of 
active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a seizure disorder in 
service or of a nexus between the appellant's current seizure 
disorder and inservice disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a seizure disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(b) & (d), 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his current seizure disorder, 
diagnosed by A. S. Wee, M.D., in May 1998 as partially 
complex in type, had its origin in service.  The appellant 
testified at a September 1999 video conference hearing before 
a member of the Board that when he was treated at a base 
hospital on Guam in 1967 for a febrile episode of 105 
degrees, the physician told him he had experienced a 
Jacksonian-type seizure.  The appellant stated that he was 
grounded for about six months from his job as an air traffic 
controller in order to ensure that he was medically fit.  He 
claims that he did not experience any further spells until 
late 1982 or early 1983, when, during seminary training, he 
began to have nocturnal spells, which he would only become 
aware of in the morning by finding his bed wet or made up.  
He subsequently sought treatment at Oschner's Clinic in New 
Orleans, Louisiana, and those medical records, dated in 1985 
and 1986, describe a history of problems since 1983 and 
treatment with Dilantin and Mebaral, which he has indicated 
kept his seizures well controlled until 1998 when he began to 
experience seizures during the day.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a seizure disorder becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for entitlement 
to service connection for a seizure disorder.  While the 
first element required to show a well-grounded claim is met 
because the medical evidence shows that the appellant is 
currently diagnosed with a seizure disorder, partial complex, 
the other elements required for a well-grounded claim are not 
satisfied.  

The second element of Caluza is not met, notwithstanding the 
hearing testimony from the appellant and his spouse about his 
receiving treatment and evaluation for a Jacksonian-type 
seizure during service that rendered him unfit for duty as an 
air traffic controller for six months, because there is no 
competent evidence showing that his seizure disorder began in 
service.  The service medical records, including the 
appellant's December 1978 retirement examination, do not make 
any mention of a seizure disorder.  Nor is there any medical 
evidence that demonstrates that a seizure disorder was 
manifested to a compensable degree within the first year 
after the appellant's retirement from active military service 
in December 1978.  The medical evidence indicates that a 
seizure disorder was first recognized in the middle 1980's, 
several years after his retirement.  In the absence of 
competent medical evidence identifying a seizure disorder in 
service or within the first year after service, the 
statements furnished by the appellant and the lay testimony 
provided by him and his spouse at the September 1999 video 
conference hearing are not corroborated and cannot serve to 
demonstrate the presence of a seizure disorder in service, so 
as to satisfy that element of a well-grounded claim requiring 
evidence of a particular disease in service.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans Claims (Court), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993), held that a veteran cannot meet 
his initial burden by relying upon his, or his 
representative's, opinion as to medical matters.  Moray, 
5 Vet. App. at 214.  

The third element of Caluza is also not satisfied because the 
appellant fails to show the required nexus between his 
current seizure disorder and any injury or disease in 
service.  There is no medical evidence establishing a link of 
the appellant's currently diagnosed partial complex seizure 
disorder to his active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  While the medical evidence 
pertaining to the appellant's treatment for seizures in 1998 
includes reference to treatment for seizures since service, 
the record indicates that this was a general conclusion based 
on history provided by the appellant, unsupported by clinical 
evidence, and, therefore, supposititious.  See Black v. Brown 
5 Vet. App. 177, 180 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his seizure disorder, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of a seizure disorder in service or 
regarding any etiological relationship of his current seizure 
disorder to service.  Consequently, the lay statements and 
hearing testimony, while credible with regard to the 
subjective complaints and history, are not competent evidence 
for the purpose of providing a diagnosis of seizure disorder 
in service or showing a nexus between the appellant's current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit, 5 Vet. App. at 93.  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a seizure 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1999.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  


ORDER

The claim for service connection for a seizure disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

